Citation Nr: 1009986	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  04-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a tumor of the 
olfactory groove meningioma on the left (brain tumor).

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from November 1975 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

In November 2004, the Veteran testified during a video 
conference hearing before the undersigned.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a brain 
tumor was previously before the Board in September 2006 and 
February 2009.  The required development having been 
completed, this issue is appropriately before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In addition, in 
the September 2006 Board decision, entitlement to service 
connection for a psychiatric disability was denied.  The 
Veteran appealed that determination to the United Stated 
Court of Appeals for Veterans Claims (Court) and in a 
November 2008 Memorandum Decision the Court vacated the 
September 2006 decision as to the issue of service connection 
for a psychiatric disability and remanded the matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for a brain tumor was denied by a March 1998 rating decision 
which was not appealed.

2.  Evidence received since the March 1998 rating decision 
pertinent to the claim for service connection for a brain 
tumor does not bear directly and substantially on the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  A psychiatric disability was not exhibited during active 
service, and a preponderance of the evidence is against a 
finding of a psychiatric disability related to active 
military service or events therein.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision, which denied an 
application to reopen a claim for service connection for a 
brain tumor, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 20.1103 (1997).

2.  A psychiatric disability was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim, such as in 
a statement of the case (SOC) or a supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In regard to the issue of whether new and material evidence 
has been received to reopen a claim for service connection 
for a brain tumor, the Court has held that, where the 
appellant files a claim to reopen a previously denied service 
connection issue, the appellant must be supplied with notice 
of the evidence and information necessary to reopen the claim 
for service connection, the evidence and information 
necessary to establish entitlement to the underlying claim, 
and a description of the exact reasons for the previous 
denial of the claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1, 9-11 (2006).  The Court explained 
that, in notifying the claimant of what evidence would be 
considered new and material, VA should look at the basis for 
the denial in the prior decision and identify the evidence 
that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.  
In this case, the RO provided the Veteran VCAA notice about 
her claim by letters dated in October 2006 and March 2009.  
The content of the VCAA notice letters sent to the Veteran 
reflect compliance with the requirements of the law as found 
by the Court in Pelegrini, supra; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and Kent, supra.  

In the letters, collectively, the VA acknowledged the 
Veteran's claim, notified her of the evidence needed to 
substantiate her claim, identified the type of evidence that 
would best do so, informed her of the VCAA and VA's duty to 
assist.  In addition, the VA defined "new" and "material" 
evidence and identified the bases of the RO's last denial of 
the Veteran's claim to reopen.  VA also identified the 
evidence it was responsible for securing.  VA noted that it 
would make reasonable efforts to assist the Veteran in 
obtaining all outstanding evidence provided she identified 
the source(s) thereof.  VA also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The Veteran also received notice 
regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits.  

Here, compliant notice was accomplished after the initial 
denial of the claim to reopen; however, the RO/AMC 
subsequently readjudicated the claim based on all the 
evidence in October 2009.  See Prickett, supra.  Accordingly, 
the Veteran was not precluded from participating effectively 
in the processing of her claim and the late notice did not 
affect the essential fairness of the decision.  The otherwise 
defective notice has resulted in no prejudice to the Veteran.

With regard to the issue of service connection for a 
psychiatric disability, the VCAA duty to notify was satisfied 
by way of a letter sent to the Veteran in October 2001 that 
fully addressed all notice elements regarding the Veteran's 
claim of entitlement to service connection for a psychiatric 
disability and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claim of 
entitlement to service connection and of the Veteran's and 
VA's respective duties for obtaining evidence.

In Dingess, supra, the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the Veteran's claim for service connection, such 
error was harmless given that the claim of entitlement to 
service connection for a psychiatric disability is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed disability.  

VA has a duty to assist the Veteran in the development of her 
claims.  This duty includes assisting the Veteran in the 
procurement of service and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and the enlistment and separation medical 
examinations and history report for enlistment into the 
service.  VA treatment records have been associated with the 
claims folder.  The Veteran submitted private treatment 
records of Southwest Mississippi Regional Medical Center 
(SMRMC), dated June 1997 to March 2000; Louisiana State 
University Medical Center, dated July 1997 to December 1998; 
Beacham Memorial Hospital, dated in September 2001; Anazia 
Medical Clinic (including the records of Dr. V.A.), dated 
November 1998 to July 2002; and the Medical Center of 
Louisiana at New Orleans, dated in August 1997, and was 
provided an opportunity to set forth her contentions during 
the video conference hearing before the undersigned Veterans 
Law Judge.  

The Veteran has not been afforded a VA medical examination in 
regard to her claimed psychiatric disability.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has not been diagnosed with a 
psychiatric disability.  There is no indication in the 
Veteran's service treatment records of any psychiatric 
disability and since service connection for residuals of a 
brain tumor is not being granted, no basis to relate 
psychiatric disability to an existing service-connected 
disability.  Consequently, the Veteran has not presented 
evidence indicating a nexus between a current psychiatric 
disability and service.  Thus, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Neither the Veteran nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that have not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of her 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.

II.  New and Material Evidence

By a March 1998 rating decision, the RO, in pertinent part, 
denied service connection for a brain tumor.  At that time, 
it was determined that the Veteran's tumor was not incurred 
or aggravated in service.  The Veteran did not appeal that 
determination and it became final.  The service medical 
examination reports of record at the time of the March 1998 
final denial show there were no complaints of, treatment for 
or a diagnosis of a brain tumor or any associated symptoms 
during service.  The March 1977 separation examination 
reveals no abnormalities of the head, face, neck, scalp, 
sinuses, or eyes.  Post-service private medical consultation 
and operative reports were also of record at the time of the 
final denial in March 1998.  In a July 1997 progress note of 
the Veteran's private physician, Dr. MEC, it was noted that 
the Veteran reported that she hit her head at work as she 
elevated her head when she was under an open file drawer.  
She received emergency room treatment and a computed 
tomography (CT) scan showed a "tumor."  In an August 1997 
consultation report by private physicians, Drs. MEC and DN 
the Veteran's chief complaint was that she had a "tumor in 
the skull."  She explained that she was well until June 1997 
when she fell and hit her head and sustained a relatively 
mild concussion and became somewhat disoriented and dizzy 
with nausea and vomiting.  She was given a CT scan which 
revealed a mass in the olfactory area.  Days after the 
consultation in August 1997 the Veteran underwent an 
operation to remove a left olfactory grove meningioma.  
Records of follow-up treatment in August, September and 
October 1997 are also associated with the claims folder prior 
to the March 1998 rating decision.

In a January 1998 written statement by the Veteran she noted, 
with respect to her brain tumor, that she had constant pain 
while in the military and was told that it was sinusitis.  
She noted further that one military doctor told her that she 
did "have a tumor," but because it was small, she was told 
"not to let it worry [her] and not to let anyone touch it."

Consequently, in March 1998, the RO concluded that evidence 
of record did not establish that a brain tumor was incurred 
in or aggravated by military service.  As such, the RO denied 
service connection for a brain tumor.  Because she did not 
initiate an appeal of the March 1998 decision, that 
determination became final.

In June 2001 the Veteran sought to reopen the claim for 
service connection for a brain tumor.  A Veteran may reopen a 
previously and finally denied claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a).  The Board notes 
that the legal standard of what constitutes "new and 
material" evidence was amended and applied prospectively to 
claims filed on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  Since the Veteran's request to reopen her claim 
for service connection for a brain tumor was June 2001, the 
amended version of the regulations is inapplicable in this 
instance.  Under the pre-amended version of the regulations, 
new and material evidence is defined as evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1997).

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Evidence pertinent to the Veteran's application to reopen a 
claim for service connection for a brain tumor received since 
the final denial in March 1998 consists of a written 
statement from the Veteran dated in November 2001 wherein she 
indicated that she thinks she had a brain tumor before 
entering the Army because she had severe headaches and did 
not tell the sergeant for fear she would be left behind.  A 
June 1997 CT head scan, showing no abnormalities was 
submitted after the March 1998 final determination.  Progress 
notes dated from January to August 1998, for follow-up 
treatment with Dr. CEM have been associated with the claims 
folder since the March 1998 final rating decision.  In the 
August 1998 note, Dr. CEM commented that "Ordinarily [he] 
would think it would be time for follow[-]up MR scan, but she 
had a follow[-]up CT scan six months ago that showed no 
evidence of tumor recurrence."  Also associated with the 
claims folder since the March 1998 rating decision are 
treatment records from the Veteran's private physician, Dr. 
VA, dated from 1998 to 2002, for treatment for headaches, 
sinusitis and head swelling, among other things.  In a 
December 1998 letter from Dr. CEM to the "A" Medical Clinic 
(AMC), he noted that he removed an olfactory groove 
meningioma from the Veteran.  He also noted that he believed 
that the Veteran's dizziness and passing out are related to 
her low blood.  He further noted that there is no evidence of 
a tumor recurrence.  Laboratory and radiological reports 
dated in 1997 were also associated with the claims folder 
since the March 1998 final rating decision.  Also of record 
since March 1998 is a VA outpatient treatment report dated 
October 2002, which reveals a diagnosis of status post 
meningioma.

In December 2003 the RO received a letter from the Veteran's 
private doctor, Dr. VA who noted that the Veteran had a 
remote history of inferior frontal lobe brain lesion that was 
surgically removed in 1997 due to recurrent, chronic, 
incapacitating headaches.  He further noted that "As per 
patient, she has had recurrent headaches as far back as in 
late 1970's until late 1990's when the final diagnosis was 
made.  The result being, surgical correction."  VA Medical 
Center (MC) outpatient neurology consult notes dated in July 
2005 have also been associated with the claims folder since 
the March 1998 final rating decision.

The Board finds that new and material evidence has not been 
received since the last final denial in March 1998.  While 
some evidence is new, because it was not previously of 
record, it is not material to the claim for service 
connection for a brain tumor.  The new evidence provides no 
competent evidence that a brain tumor had its onset during 
service or was aggravated therein.  Therefore the new 
evidence does not bear directly and substantially on the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Dr. VA recorded that the 
Veteran reported that she had a brain tumor removed due to 
recurrent, chronic, and incapacitating headaches and that 
such headaches go as far back as the late 1970's until the 
late 1990's when the final diagnosis was made.  Dr. VA's 
transcription of the Veteran's history as reported by the 
Veteran and unenhanced by any additional comments is not 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  As such, it is of little probative 
value when considering whether to reopen the Veteran's claim.  
Moreover, the Veteran's reported headaches since service is 
cumulative to her previous descriptions (See January 1997 
Statement in Support of Claim) and does not add anything new 
to the record.  

The Veteran's statement that she thinks that she had a brain 
tumor in service because she experienced severe headaches 
lacks probative value when considering causation.  Where the 
determinative issue is one of diagnosis or medical causation, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  As a layperson 
without any medical training and expertise, the Veteran is 
simply not qualified to render a medical opinion in this 
regard.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu, supra.

Consequently, the Board concludes that the additional 
evidence received since the prior final denial of service 
connection for a brain tumor is not new and material, as 
contemplated by the pertinent law and regulations, and cannot 
serve as a basis to reopen the Veteran's claim for service 
connection for such a disorder.

The preponderance of the evidence is against the Veteran's 
claim for reopening a claim for service connection for a 
brain tumor.  The benefit-of-the-doubt rule does not apply, 
and the benefit sought on appeal must be denied.  38 U.S.C.A. 
§ 5107(b).

III.  Service Connection Claim

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra. at 54.

In June 2001 the Veteran filed a claim for entitlement to 
service connection for depression.  She contends that she had 
severe headache in service but was afraid to tell her 
sergeant because she did not want to be left behind and that 
made her "depressed."  She asserted that she has been 
depressed since her first time on the rifle range, where she 
failed and had to go back again.  She stated that she felt 
that she was going to be left behind and she never got over 
it.

Service treatment records do not mention that the Veteran 
complained of or was treated for depression or any symptoms 
related thereto.  The Veteran's March 1977 separation 
examination report reveals no psychiatric abnormalities on 
clinical evaluation.  Specifically, there were no complaints, 
treatment or diagnosis of depression.

Post-service VA treatment records dated from 1997 to 2007 are 
negative for treatment or diagnosis of depression or any 
psychiatric disability.  The records do however show that 
between 2001 and 2007 the Veteran had a number of VA major 
depression screenings performed.  Of the approximately 
thirteen screenings, three resulted in a positive major 
depression screen, with the remaining resulting in a negative 
major depression screen.  However, the claims folder reflects 
no earlier or subsequent reports of depression, and there is 
no indication of a diagnosis of a psychiatric disability.  In 
April 2006 the Veteran had a posttraumatic stress disorder 
(PTSD) screen.  At that time, the Veteran was found to have a 
negative PTSD screen.  Thus, without a current diagnosis of 
depression or other psychiatric disability service connection 
cannot be granted.  The Board notes that a service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has a disability.  Rabideau, supra; 
Brammer, supra.  Assuming arguendo, without conceding, that 
the various screenings reflect the presence of a chronic 
psychiatric disability, however, without competent evidence 
showing that the disability is related to service, there is 
no basis to grant service connection.  

The Veteran testified at her video conference hearing that 
her psychiatric disability is related to a brain tumor.  
Hearing Transcript (Tr.), p. 3.  She stated that her doctor 
said that her "psychiatric problems" are probably because 
she had a brain tumor.  Tr. p. 5.  Hearsay medical evidence, 
as transmitted by a layperson, is of limited probative value.  
The connection between what a physician said and the 
layperson's account of what was purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
As to the assertion that service connection is warranted 
because the Veteran's psychiatric disability is secondary to 
a brain tumor, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Here, the Veteran is not service-connected for a brain tumor; 
therefore a grant of service connection for a psychiatric 
disability as secondary to a brain tumor is not for 
application.

In a Statement in Support of Claim dated December 2001, the 
Veteran asserted that she has been depressed since her first 
time on the rifle range during service.  While the Veteran is 
competent to describe her mental or emotional state in 
service, the Board does not find this statement credible 
evidence of continuous depressive symptoms since service.  
Besides not being supported by any contemporaneous clinical 
records of depressive symptoms, the Veteran filed a claim for 
compensation in 1997 and made no mention of depression.  She 
was aware of the compensation program and it seems likely 
that she would have filed a claim at that time if her problem 
persisted.  There was no suggestion of longstanding 
depression in any of the many clinical records and her own 
statements have suggested that her emotional state was 
affected by post service events, i.e., the diagnosis of brain 
tumor.  The Board does not find convincing evidence that 
depression existed from service.  

While the Board acknowledges the Veteran's belief that she 
has a psychiatric disability, and that it is related to 
service, as a layperson without any medical training and 
expertise, she is simply not qualified to render a medical 
opinion in this regard.  See Grottveit, supra; Espiritu, 
supra (laypersons are not competent to render medical 
opinions).  The Veteran's assertions of medical causation 
alone are not probative because laypersons are not competent 
to offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993).

As noted above, incumbent on a grant of service connection 
for a disability is a finding that the Veteran has the 
claimed disability and that it is related to service.  As no 
competent evidence of record shows that the Veteran currently 
has a chronic disability or was treated for a psychiatric 
disability during service, the Board finds that the 
preponderance of the evidence of record weighs against the 
grant of service connection for a psychiatric disability.

The Board declines to obtain a medical nexus opinion with 
respect to the Veteran's claim of service connection for 
psychiatric disability.  Hence, the standards outlined in the 
Court's decision in McLendon, supra have not been met, which 
requires evidence of an event, injury, or disease to have 
occurred in service.  Instead, there is only the Veteran's 
unsubstantiated allegation that her claimed psychiatric 
disability is related to service.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004).  Thus, in view of the absence of 
abnormal findings in service, the negative examination 
performed at separation from service, and the first 
suggestion of pertinent disability many years after service, 
relating a psychiatric disability to service would be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2009).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence has not been received to reopen a 
previously denied claim for a brain tumor and the claim is 
denied.

Service connection for a psychiatric disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


